This is a companion case to No. 28879, Federal Tax Co. v. Board of County Commissioners of Okmulgee County,187 Okla. 223, 102 P.2d 148, decided March 5, 1940. While the petition to vacate the judgment is not identical with that in the cited case, it sets out substantially the same state of facts and course of conduct on the part of the then county attorney of Okmulgee county, and alleges the same defense to the plaintiff's action. The causes were briefed together. For the reasons stated in the opinion in that case, the judgment of the trial court is affirmed.
BAYLESS, C. J., WELCH, V. C. J., and RILEY and CORN, JJ., concur.